TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00738-CR



                                Barry Charles Dockery, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
            NO. 946153, HONORABLE KAREN SAGE, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Barry Charles Dockery filed a motion for post-conviction DNA testing, and

the trial court denied the motion on August 8, 2011. Although Dockery’s notice of appeal was dated

August 31, 2011, it was not filed in the trial court until October 11, 2011. See Tex. R. App. P. 26.2(a)

(notice of appeal due within thirty days of date trial court enters appealable order). Because the

notice of appeal was untimely filed, we cannot exercise jurisdiction over this appeal. Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (“A timely notice of appeal is necessary to invoke a

court of appeals’ jurisdiction.”). We therefore dismiss the appeal for want of jurisdiction. Tex. R.

App. P. 42.3(a).



                                                __________________________________________

                                                David Puryear, Justice
Before Justices Puryear, Henson and Goodwin

Dismissed for Want of Jurisdiction

Filed: February 10, 2012

Do Not Publish




                                              2